         Case 1:19-cv-11868-PGG Document 72 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AURELLIUS JORDAN and ULVADA
JORDAN,

                          Plaintiffs,                            ORDER

            - against -                                    19 Civ. 11868 (PGG)

SLIDENJOY, LAURENT WERY, CASTRO
THOMAS, and CHARLEE
JEUENHOMME,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the preliminary injunction hearing in this matter,

currently scheduled for May 12, 2020, is adjourned to June 11, 2020 at 11:00 a.m.

Dated: New York, New York
       May 12, 2020
